Citation Nr: 1026881	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left hip disability, 
including as secondary to service-connected low back disability.

2.  Entitlement to service connection for right knee disability, 
including as secondary to service-connected low back.

3.  Entitlement to service connection for left knee disability, 
including as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel

INTRODUCTION

The Veteran served on active duty from January 1977 to December 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In a June 2008 decision, the Board 
found that new and material evidence had been submitted to reopen 
the appellant's claims for service connection for bilateral hip 
and knee disorders, and remanded the reopened claims to the 
RO/Appeals Management Center (AMC) for further development.  

In January 2010, the AMC granted service connection for a right 
hip disability, and denied the three remaining issues.  In 
February 2010, the Veteran submitted additional evidence 
accompanied by a written, signed statement that she had no other 
information to submit and that she wanted her case returned to 
the Board for further appellate consideration.  This evidence 
consists of record of treatment for her service-connected back 
disability and thus relates to her increased rating claim.  
Inasmuch as it relates to a claim on appeal, her statement is 
considered a waiver of her right to have this evidence initially 
considered by the RO or the AMC.


FINDINGS OF FACT

1.  No disability of the left hip has been present during the 
pendency of this claim.

2.  No knee disability was present until more than one year 
following the Veteran's discharge from service, and no knee 
disability present during the period of this claim is 
etiologically related to service or to service-connected 
disability.







CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated by 
active duty nor is such a disability proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.110 (2006); 38 C.F.R. § 3.303 (2009). 

2.  A right knee disability was not incurred in or aggravated by 
active duty, the incurrence or aggravation of arthritis of the 
right knee during such service may not be presumed, and no right 
knee disability is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. § 3.310 (2006), 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).

3.  A left knee disability was not incurred in or aggravated by 
active duty, the incurrence or aggravation of arthritis of the 
left knee during such service may not be presumed, and no left 
knee disability is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. § 3.310 (2006), 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letter mailed in February 2005.  While notice with 
respect to the disability-rating and effective-date elements of 
the claims was not sent until January 2010, after the initial 
adjudication of the Veteran's claims, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the Veteran's claimed 
right hip and bilateral knee disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those elements 
of the claims was no more than harmless error.

The Board also notes that the Veteran has been afforded an 
appropriate VA examination and service treatment records have 
been obtained.  Neither the Veteran nor her representative has 
identified any outstanding evidence, to include medical records, 
that could be obtained to substantiate any of her claims.  The 
Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests arthritis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she is entitled to service connection 
for left hip and bilateral knee disabilities, as she believes 
that the conditions are due to her service-connected low back 
disability.  

The Veteran's service treatment records contain no reference to 
disability of the knees or left hip.  

In support of her claim, she has submitted medical opinion 
evidence from her treating physician, K.F., M.D.  Dr. K.F.'s 
opinion letters clearly state her professional view that the 
Veteran's bilateral hip and knee pain are at least as likely as 
not secondary to service-connected lower back disability.  In a 
December 2006 statement, she specifically stated that she 
believes it to be at least as likely as not that the Veteran's 
bilateral hip and knee pain have been caused or aggravated by her 
service-connected back disability.  .

The Veteran was afforded a VA examination in November 2008.  The 
examiner opined that the Veteran's left hip and knee pain were 
symptoms of her service-connected left L4 radiculopathy.  He also 
noted that the Veteran also had early degenerative arthritis of 
the knees which was unrelated to the lumbar spine disability.  

The Veteran was afforded a VA examination in April 2009.  The 
diagnosis was degenerative joint and disc disease of the 
lumbosacral spine with symptoms of bilateral radiculopathy, 
greater on the left side.  

VA and private treatment records dated into 2010 overwhelmingly 
show treatment for the low back and do not show recent treatment 
for or diagnosis of any left hip or knee disability.  

As to the left hip, there is no current diagnosis.  Left hip and 
knee pain have been attributed to the low back disability in the 
form of radiculopathy.  VA findings in this regard have been 
supported by diagnostic testing.  Although Dr. K.F. did opine as 
to pain in the hip and knee, she did not identify an actual 
disability of the left hip.  The Board does not dispute that the 
low back disability causes pain in these areas, merely that there 
is no distinct disability of the left hip or knee (with the 
exception of degenerative arthritis of the knee).  The Veteran is 
being compensated for radicular symptoms through her rating for 
her low back.  

Furthermore, although the Veteran has complained of generalized 
left hip and knee pain throughout the course of this appeal, 
these symptoms do not constitute a disability for which service 
connection can be granted without a diagnosed or identifiable 
underlying malady or condition.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Pain itself is not a disability.  
Moreover, the pain has been deemed a symptom of the service-
connected disability.  No medical professional has diagnosed the 
Veteran as suffering from a hip disease or disability.  The Board 
notes that in order to be granted service connection, a claimant 
must first have a disability. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998)

As to the knees, early degenerative arthritis was diagnosed many 
years following service and has been deemed unrelated to service-
connected low back disability by the physician who diagnosed the 
disability.  The Board finds the November 2008 examination report 
to be the most persuasive and probative evidence as to etiology 
because it was well-supported and was based on a thorough review 
of all of the evidence for and against the claim.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position).  Again, it is emphasized that 
Dr. K.F.'s assessment was that pain in the hips and knees was 
related to the low back.  The Board finds the November 2008 
opinion more probative as to actual disability.

The Board acknowledges the Veteran's complaints of left hip and 
bilateral knee pain and her belief that they are disabilities 
which are related to her low back disability.  She is competent 
to report such observable symptomatology.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Moreover, the medical evidence 
supports her contention that her low back disability has resulted 
in symptoms in her lower extremities.  Lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, the Veteran is not competent to opine as to medical 
etiology or render medical opinions or diagnoses. See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. 
App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In this case, the VA November 2008 opinion evidence constitutes 
probative, compelling evidence against the claims.  Accordingly, 
the Board must conclude that service connection is not warranted 
for the claimed disabilities.  In reaching this decision, the 
Board has determined that the benefit-of-the doubt rule is not 
applicable to these claims because the preponderance of the 
evidence is against the claims.

CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for left hip disability, 
including as secondary to service-connected low back disability, 
is denied.

Entitlement to service connection for right knee disability, 
including as secondary to service-connected low back, is denied.

Entitlement to service connection for left knee disability, 
including as secondary to service-connected low back disability, 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


